Citation Nr: 1642746	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  08-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in Vietnam from June 1968 to June 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Veteran testified at a RO hearing in July 2008.  A transcript is of record and associated with the Veteran's Veterans Benefits Management System (VBMS) electronic file.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran filed a claim seeking service connection for PTSD, his medical records indicated treatment for/diagnosis depressive disorder and attention deficit hyperactivity disorder (ADHD).  

In August 2015, the Board granted service connection for PTSD and entitlement to service connection for ADHD was denied.  The Veteran then timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Partial Remand, the Court vacated the decision for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, and remanded this issue for further development.  

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Further development is necessary before final adjudication of the claim on appeal is made.  

At the outset, it is important to note that the July 2016 Partial Joint Motion for Remand indicated that the Board, in its July 2015 decision, failed to account for favorable evidence and provided an inadequate statement of reasons and bases for its finding in its decision that there was no evidence that the Veteran's depression is related to service.  Although the Board found that there was no evidence, medical or lay, which attributed depressive disorder to service, the evidence showed that the Veteran had a problem with depression from his thoughts about Vietnam, that he made complaints of psychiatric symptoms, including depression, related to reminders of experiences in service, and that he has been diagnosed with depression and medicated as a result.  

Additionally, the Board did not address whether the Veteran's depression was secondary to his service-connected PTSD.  The provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Finally, as a result of the findings of the Joint Motion for Partial Remand, the February 2012 VA examination and August 2014 addendum do not contain sufficient detail and are now inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that the Veteran needs to be provided another VA psychiatric examination by a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  The AOJ should provide the Veteran with the laws and regulations of secondary service connection.  See 3.310.  

3.  The Veteran should be afforded an appropriate VA psychiatric examination by another VA examiner other than the one who conducted the February 2012 VA examination and August 2014 examination addendum, to determine the origin and nature of his depressive disorder.  The VBMS file must be made available and reviewed by the examiner in connection with the examination of the Veteran.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's depressive disorder was due to service or caused or aggravated by his service-connected PTSD.  The examiner must consider the diagnoses of depressive disorder, and the medical evidence that indicates a problem with depression from his thoughts about Vietnam (October 2006), and depression related to experiences of service (June 2007).  The AOJ must also consider the provisions of 38 C.F.R. § 3.310.  The examiner should consider the Veteran's lay statements and also the medical evidence of record regarding depressive disorder related to service and PTSD.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depressive disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

